—In an action to recover for goods sold and delivered, the defendants John Quadrozzi, Quadrozzi Concrete Co., New York Cement Co., Quadrozzi Concrete Corp., and Maspeth Concrete Loading Corp. appeal, from a judgment of the Supreme Court, Kings County (Yoswein, J.), dated June 18, 1992, which, after a nonjury trial, is in favor of the plaintiff and against them in the principal sum of $61,666.76.
Ordered that the judgment is affirmed, without costs or disbursements.
We agree with the Supreme Court that an enforceable *606agreement existed between the plaintiff and the appellants. The appellants’ words and conduct in light of the surrounding circumstances evidenced a course of dealing which would lead a reasonable person to believe the parties intended an agreement (see, Land-Site Contr. Corp. v Marine Midland Bank, 177 AD2d 413; Saunders v Big Bros., 115 Misc 2d 845; see also, Recon Car Corp. v Chrysler Corp., 130 AD2d 725). The plaintiff was properly awarded judgment in its favor and against the appellants in the principal sum of $61,666.76, with interest from April 16, 1990.
We have reviewed the appellants remaining contentions and find them to be without merit. Mangano, P. J., Thompson, O’Brien and Florio, JJ., concur.